Lathrop, J.
This is a petition for a writ of certiorari to quash the proceedings of the mayor and aldermen of the city of Worcester in making an ‘ assessment for street betterments, under the Pub. Sts. c. 51, § 1.
While several questions were presented to the Chief Justice of this court, and are before us, on his report, the only one argued by the petitioner is an exception to the ruling that the assessment was not void because it exceeded one half of the ad*289judged benefit by one half of a cent. The other questions we regard as waived.
We are of opinion that the ruling was right. As was said in ,Stone v. Boston, 2 Met. 220, 228: “ A petition for certiorari is addressed to the sound discretion of the court. It is not to be granted for the mere purpose of enabling a party to avoid the proceedings of an inferior tribunal, for technical errors. It must appear that manifest injustice has been done to the petitioner.” See also Pickford v. Mayor & Aldermen of Lynn, 98 Mass. 491, 496; Farmington River Water Power Co. v. County Commissioners, 112 Mass. 206, 212; Blake v. County Commissioners, 114 Mass. 583, 586; Lowell v. County Commissioners, 146 Mass. 403, 412; Haven v. County Commissioners, 155 Mass. 467 ; Devlin v. Dalton, 171 Mass. 338, 341.
It cannot be said in this case that manifest injustice has been done the petitioner. In the language of Chief Justice Gray, in Workman v. Worcester, 118 Mass. 168, 175: “A case can hardly be imagined which would more imperatively call for the application of the maxim de minimis non curat lex.”

Petition dismissed.